Citation Nr: 1448446	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-44 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of squamous cell carcinoma of the throat (to include the right tonsil), including as secondary to in-service herbicide exposure.
 
2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from July 1965 to January 1966 and from April 1968 to April 1971.  He also has unverified service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana and Louisville, Kentucky.  Specifically, in February 2008, the Indianapolis RO denied service connection for throat cancer.  In April 2009, the Louisville RO denied service connection for bilateral hearing loss.

In September 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claims folder.  In January 2012, the Board remanded these matters for additional development. 

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the prior remand, during the September 2011 Board hearing, the Veteran's representative stated that the Veteran underwent a VA throat examination earlier in the year at the Lexington, Kentucky VA medical center (VAMC).  Hearing Transcript at 3.  In addition, the Board also noted that the claims file contains a reference to a fee-based October 2007 audiological examination.   Neither of these records was associated with the claims file, and the Board instructed the AOJ in the prior remand to obtain these outstanding records and to document all attempts made to obtain the documents.  In a February 2012 letter to the Veteran, the Appeals Management Center in Washington, D.C. stated that they had received the 2011 VA throat examination and the October 2007 fee-based audiological examination.  However, after a thorough review of the paper claims file and the VBMS and Virtual VA files, the Board has determined that these examination reports are not of record and that there is no indication as to what steps, if any, were made to attempt to obtain them.  The Board cannot adjudicate the claim based on an incomplete record.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record.).  An additional remand is thus warranted so that these relevant medical records may be obtained for inclusion in the evidence.  

Also, pursuant to the prior remand instructions, the Veteran was afforded a VA audiological examination in March 2012.   The VA audiologist reviewed the claims file and discussed the Veteran's entrance and exit examinations and the slight decrease in the low frequencies on the December 1965 separation examination as requested.  The examiner opined, based on the lack of evidence indicating that hearing loss had a much earlier onset and the long history of occupational noise; that it was his opinion that the current bilateral hearing loss is less likely as not caused by or a result of his noise exposure while in service.   However, the Board finds that the rationale for his opinion, at least in part, appears to be based on an inaccurate assumption.  In this regard, the Board is unable to find evidence that the Veteran had a long history of occupational noise exposure.  In fact, the Veteran has reported at various times during that appeal that post-service he worked as a roofer, carpet layer, mechanic, and salesman and that he has not had an loud noise exposure except in service.  West v. Brown, 7 Vet. App. 70, 77-78 (1994); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that medical opinions premised on inaccurate facts are entitled to no probative weight).  Furthermore, the examiner failed to discuss the Veteran's statements as to onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that the VA examiner's opinion was inadequate where the examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service).  In light of the above, the Board finds that the March 2012 VA examiner's opinion is inadequate and that a new opinion must be obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the 2011 VA throat examination report, as well as the October 2007 fee-based audiological examination report for inclusion in the record.  All attempts to obtain these records should be clearly documented.  If the AOJ is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the Veteran's claims folder, VBMS or Virtual VA folder, as appropriate.

2.  Then, schedule the Veteran for a VA audiological examination.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including audiological testing, should be performed.   

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss was incurred in service or is the result of noise exposure during service.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record.  

If it is the opinion of the examiner that the Veteran's current hearing loss is the result of any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.

The examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  He/She should take into consideration the Veteran's competent and credible statements regarding his in-service noise exposure, the onset of hearing loss, and continuity of hearing loss since service. [Note: The Veteran's in-service noise exposure has been conceded].

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO	
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

